Citation Nr: 0740421	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (Ro) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disability 
of the feet, claimed as jungle rot.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a disability due to 
herbicide exposure.





REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2002 of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  In October 2003, the veteran 
testified before the undersigned Acting Veterans Law Judge at 
a personal hearing at the RO. A transcript of that hearing 
has been associated with the veteran's VA claims folder.  In 
April 2005, these matters were remanded for additional 
development.  The veteran also perfected an appeal for a 
claim seeking service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).  Since a 
July 2007 rating decision granted the benefit sought, that 
matter is no longer before the Board for consideration.




FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service or in the first postservice year, and 
is not currently shown.

2.  A skin disorder of the feet was not manifested in 
service, and it is not currently shown.

3.  A bilateral shoulder disorder was not manifested in 
service, right shoulder arthritis was not manifested in the 
first postservice year, and there is no competent medical 
evidence that his current disorders of the shoulders are 
related to service.

4.  A neck disorder was not manifested in service, cervical 
spine arthritis was not manifested in the first postservice 
year, and a preponderance of the evidence is against finding 
that the veteran's neck disorder is related to service.

5.  A chronic back disorder was not manifested in service, 
and a preponderance of the evidence is against finding that 
the veteran had a current back disability is related to 
service.

6.  The appellant has failed to respond to AMC and Board 
requests for further information that is essential for a 
proper determination on the matter service connection for a 
disability due to herbicide exposure.

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for a skin disability of the feet, 
claimed as jungle rot, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  Service connection for a bilateral shoulder disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

4.  Service connection for a neck disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

5.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

6.  By not responding to the requests of the Board and the 
AMC for information and evidence necessary to make a decision 
on the merits of his appeal within one year, the appellant 
has abandoned his claim for service connection for a 
disability due to herbicide exposure.  38 U.S.C.A. §§ 5107, 
7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. § 3.158 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A March 2002 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of these claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  November 2002, January 
2003, April 2004, and July 2005 letters provided the veteran 
additional notice of evidence needed to substantiate his 
claims and he was advised to submit relevant evidence in his 
possession.  In August 2007, he was provided notice regarding 
disability ratings and effective dates of awards.  See 
Dingess, supra.  

While complete notice was not provided prior to the initial 
adjudication of these claims, such defect does not affect the 
essential fairness of the adjudication process.  The veteran 
has received all critical notice, and has had ample 
opportunity to participate in the process (i.e., respond 
and/or supplement the record) after notice was given.  An 
August 2007 supplemental statement of the case readjudicated 
the matter after essential notice was given.  The veteran is 
not prejudiced by any technical notice defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO arranged for the veteran 
to be examined by VA.  Notably, he failed to report for 
scheduled examinations in 2005 and 2007.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a) (2007).  The veteran has 
not provided explanation for his failure to report for VA 
examination which would have provided evidence material to 
the issues under consideration.  

The veteran has not responded to requests for additional 
information regarding his herbicide exposure claim.  
Recently, correspondence sent to his most current address of 
record was returned as undeliverable.  He has not identified 
any pertinent records that are outstanding.  Evidentiary 
development is complete.  In light of the foregoing, it is 
not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   

II. General Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim of service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (lay evidence is potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

III. Factual Background and Analysis

a. Bilateral Hearing Loss

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

From the outset, the Board notes that the veteran was 
scheduled for VA audiology examinations in December 2005 and 
April 2007 to determine if he had a hearing loss disability 
in either ear.  Although he received notice of both 
examinations, as evidenced by certified mail receipts, he 
failed to report for his examinations and no explanation of 
good cause was offered.  Consequently, under 38 C.F.R. 
§ 3.655 (2007), the veteran's claim will be considered based 
on the evidence of record.

The veteran's service medical records are silent for 
complaints, findings, or diagnosis pertaining to a hearing 
loss disability of either ear.  On service induction 
examination, audiometry showed that puretone thresholds, in 
decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-5
-5
LEFT
0
-5
15
0
0

On service separation examination, his whispered voice 
hearing was 15/15, bilaterally.  

Although the veteran had a military occupational specialty of 
armor crewman/loader in service, his service medical records 
do not show that he had a hearing loss disability in service.  
In this regard, both his enlistment and separation 
examinations show that hearing in each ear was within normal 
limits; audiometry revealed that the criteria for 
establishing a hearing loss disability by VA standards were 
not met.  See 38 C.F.R. § 3.385.  As for postservice records, 
the veteran has neither submitted nor identified any 
competent medical evidence to substantiate his claim.  
Consequently, service connection for hearing loss of either 
ear on the basis that it was manifested in service and 
persisted, or on a presumptive basis (as an organic disease 
of the nervous system  under 38 U.S.C.A. § 1112) is not 
warranted.

Even though there is no medical evidence to support his 
claim, the Board may also consider some types of lay evidence 
to substantiate them.  As noted, the veteran's lay statements 
may be competent evidence to support as to the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  The 
veteran is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  At an October 2003 Travel Board hearing, the 
veteran testified that explosions in Vietnam sometimes caused 
his ears to bleed.  He stated that he was currently unable to 
hear out of a certain part of his ear.  However, as lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  While he is competent to 
say that his hearing has deceased, only audiometry may show 
whether such hearing loss meets the criteria for disability.  
Here, he has provided absolutely no objective information 
that he has a hearing loss disability in either ear or that 
it might be related to his service.  

The threshold requirement for establishing service connection 
for a claimed disability is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This requirement is not met.  In the 
absence of evidence that the veteran now has hearing loss 
disability in either ear, the preponderance of the evidence 
is against this claim, and it must be denied.

b. Skin Disorder of the Feet

The veteran was scheduled for VA examinations in December 
2005 and April 2007 to determine if he had a skin disability 
of the feet.  He failed to report for his examinations.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original claim for benefits, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.  Consequently, the veteran's claim will be considered 
based on the evidence of record.

The veteran's service medical records are completely silent 
for any complaints, findings, or diagnoses of a skin disorder 
related to his feet.  While an October 1970 record diagnosed 
a fungal infection, it specifically indicated that the 
infection was limited to his hands.  On his separation 
examination, he reported that his medical condition was 
excellent and that his physical condition had not changed 
since his last examination.

November 2000 and March 2001 VA records indicated that the 
veteran was seen by podiatry.  He reported that he had a 
thirty year history of athlete's foot, and that the skin on 
his feet itched and cracked.  Neither record included any 
findings or a diagnosis.  

At an October 2003 Travel Board hearing, the veteran 
testified that he had jungle rot and that when he returned 
from service he could not stand to use soap.  He also stated 
that he had scars on his feet from where the blisters had 
emerged from his feet.

Although VA records reflected that the veteran complained of 
a 30 year history of athlete's foot and he testified that he 
had jungle rot in service, there is absolutely no objective 
evidence that he has ever been diagnosed with a skin disorder 
of the feet.  His statement and the fact that he sought 
treatment suggest he experienced some problem with his feet.  
However, in the absence of a medical diagnosis and competent 
(medical) evidence of a nexus between a skin disorder of the 
feet and his service, there can be no valid claim for service 
connection.  In the absence of such evidence, the 
preponderance of the evidence is against the claim and it 
must be denied.

c. Bilateral Shoulder

Since the veteran failed to report to VA examinations 
scheduled in December 2005 and April 2007, his claim will be 
considered based on the evidence of record.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

The veteran's service induction examination and an associated 
medical history report indicated that the veteran reported 
having prior right shoulder problems.  In particular, he 
indicated he had a history of shoulder dislocations.  
However, an evaluation of his upper extremities revealed no 
abnormalities, and the veteran was inducted into service.  
Since no shoulder defects were noted on examination, the 
veteran is presumed to have been physically sound.  His 
remaining service medical records were completely silent for 
any complaints, findings, or diagnosis of a disorder of 
either shoulder.  On separation, evaluation of the upper 
extremities was normal.  He reported that his medical 
condition was excellent and that his physical condition had 
not changed since his last examination.

Postservice medical records included June 2000 X-rays of the 
right shoulder that revealed mild degenerative disease of the 
joint.  In August 2001, the veteran complained of left 
shoulder pain.  The range of left shoulder motion was good 
and the AC joint was intact.  The assessment was that his 
left shoulder pain was likely AC tendonitis.

Certain chronic diseases (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified postservice period (one 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 U.S.C.A. 
§§ 3.307, 3.309.  Here, a disorder of either shoulder was not 
manifested in service, and arthritis and tendonitis were not 
diagnosed until many years after service.  Consequently, 
service connection for such disabilities on the basis that 
either one became manifest in service and persisted, or on a 
presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

The Board observes that arthritis of the right shoulder and 
tendonitis of the left shoulder were not diagnosed until at 
least thirty years after service.  Notably, a lengthy time 
interval between service and the earliest postservice 
documentation of complaints or findings of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Furthermore, 
there is no competent evidence of a nexus between the 
veteran's bilateral shoulder disorders and his service.  

In October 2003, the veteran testified that he fell and hit 
his back in service, and that this was connected to his 
shoulders.  He also indicated that he had a preexisting 
shoulder disorder that was aggravated by his military 
occupation specialty, which required inserting heavy rounds 
into the guns.  He added that he had shoulder pain since 
service and that he didn't seek treatment because he had 
other matters to take care of.  

The Board does not find the veteran's testimony persuasive 
regarding shoulder pain in service and continuing symptoms 
after service because it is not supported by other evidence 
of record.  As noted, an evaluation of the upper extremities 
at separation was normal and he reported that he was in 
excellent physical condition.  Furthermore, the record 
reflected that the veteran complained of and sought treatment 
for other ailments and disorders long before 2000, which was 
when his first shoulder complaints were noted.  Thus, if he 
had shoulder problems, they could have easily been reported 
at some time earlier.  

In short, the preponderance of the evidence is against a 
finding that the veteran's bilateral shoulder disorders are 
related to his service.  As such, service connection must be 
denied.

d. Neck Disorder

Since the veteran failed to report for VA examinations, the 
claim must be considered based on the evidence of record.  
Upon review of the record, the Board finds that the criteria 
for establishing service connection for a neck disorder have 
not been met.

The veteran's service medical records are completely silent 
for any neck complaints, findings, or diagnoses.  On 
separation, an evaluation of his spine was normal.  Hence, 
there is no evidence that a neck disorder was manifested in 
service.

There in ample postservice medical evidence to establish that 
the veteran has a cervical spine disorder.  Notably, an 
October 1994 record, which was part of a workman's 
compensation claim, indicated that the veteran reported that 
he had a work related injury in October 1988 in which a 
potted plant fell on his head.  The physician examined the 
veteran and found some limitation of motion of the cervical 
spine.  X-rays revealed degenerative changes at C5-C7.  The 
diagnoses included workmen's compensation injury with 
cervical strain.  An April 1999 MRI of the cervical spine 
revealed broad based midline and para-midline disc bulging at 
C5-C6 and C6-C7, which produced mild extrinsic deformity on 
the epidural recesses and proximal neural foramina.  June 
2000 VA X-rays of the cervical spine revealed multilevel 
degenerative disease, and a December 2000 record contained an 
assessment of cervical spondylosis with myofascial overlay.  

As indicated above, a cervical spine disorder was not 
manifested in service and arthritis was not diagnosed in the 
first postservice year.  Consequently, service connection for 
such disability on the basis that it became manifest in 
service and persisted, or on a presumptive basis (for 
arthritis as a chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.  The Board notes that at the hearing before 
the Board in October 2003 the veteran testified that he had 
neck pain since service.  However, the service medical 
records do not establish a diagnosis of a neck disability.  
During his separation examination, he stated that he was in 
excellent physical health and a March 1988 physical 
examination at a private hospital found no abnormalities.  
The 1993 X-rays were the first indication that the veteran 
had any problems with his neck, which was more than twenty 
years postservice.  Notably, a lengthy time interval between 
service and the earliest medical documentation of complaints 
or findings of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson, supra.  

Furthermore, there is no competent (medical) evidence that 
relates the veteran's cervical spine disorder to service.  
Despite voluminous medical records dating back to 1988, there 
is no medical evidence that even suggests that there is a 
nexus between his neck disorder and service.  In fact, the 
only nexus evidence of record suggested that the veteran had 
a neck disorder related to a 1988 work related injury.  While 
the veteran may believe he has a neck disorder related to 
service, as a layperson, he is untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, as the preponderance of the 
evidence is against finding that the veteran has a neck 
disorder related to service, and the claim must be denied.

e. Back Disorder

No pertinent abnormalities were noted on the veteran's 
service induction examination or in an associated medical 
history report.  In July 1970, he complained of back pain and 
reported that he had fallen into a bunk the night before and 
hit his lower midline back.  On examination, there was pain 
and tenderness, and the impression was minimal low back 
strain.  On separation examination, an evaluation of the 
spine was normal.

The first postservice evidence of a back problem was is 1993.  
A September 1993 private medical record indicated that the 
veteran had fallen down several steps, in June 1993, while at 
work.  His past history was negative for any other back 
problems.  His complaints were left-sided myotomal type pain 
and intermittent sciatic pain.  A CT scan revealed left-sided 
HNP at L4-L5.  After he was examined the impression was axial 
contusion, myocascial strain of the lumbosacral spine.  An 
October 1994 medical record indicated that the veteran's back 
had fully recovered from the work related injury and that his 
only residual pain was mechanical in nature, and this was due 
to a discrepancy in leg length secondary to a fractured femur 
at age 13.  October 1995 medical records related the 
veteran's low back pain to lumbosacral strain, which was also 
opined as secondary to his leg length discrepancy.  Some of 
his low back pain was also secondary to early degenerative 
arthritis seen in right hip X-rays.

In February 1999, the veteran sought emergency treatment for 
his low back after he fell off a ladder at work.  An MRI 
revealed left-sided disc herniation at L4-L5 and probable 
mild chronic central compression of L5.  A March 1999 record 
indicated that the veteran related that he had back pain 
since 1993.  In June 1999, the veteran reported prior back 
injuries in 1989 and 1993, with no pain between injuries.  In 
January 2000, he underwent lumbar laminotomy and diskectomy 
at L4-L5.  Records dated from 2000 to 2003 indicate that he 
continued to have low back pain and underwent various forms 
of treatment.  A September 2003 VA record contained an 
assessment of post-laminectoy syndrome.  

In October 2003, the veteran testified that he had several 
injuries to his low back from falling off tanks as well as 
hitting it on a bunk.  He also indicated that he continued to 
have back pain after service.  

Based on the evidence of record, the veteran's back injury in 
service was acute.  After his initial treatment, his symptoms 
apparently resolved as there were no further indications of 
complaints or findings.  Furthermore, an evaluation of the 
spine at separation was normal; thus, a chronic back disorder 
in service was not shown.  

Significantly, the first evidence of a back problem 
postservice was related to a work related injury, for which 
the veteran received compensation.  The evidence also 
indicated that after that injury resolved, there were no 
further problems until the veteran sustained another work 
related injury in 1999.  There is simply no evidence of 
record that relates any of the veteran's back disorders to 
service.  In fact, the only nexus evidence of record was from 
physicians that opined the veteran's lumbosacral strain and 
mechanical back pain were due to a discrepancy in leg 
lengths.

The veteran's testimony that he had multiple back injuries in 
service and continued to have back pain after service is not 
persuasive in light of the other evidence of record.  His 
statement regarding his physical condition at separation and 
postservice statements made while seeking treatment regarding 
the onset of back problems, as well as objective medical 
evidence all indicate that the veteran did not have any back 
problems prior to his 1993 work related injury.

In sum, the preponderance of the evidence is against finding 
that the veteran has a back disorder that is related to 
service.  Accordingly, service connection is not warranted.



f. Disability due to Herbicide Exposure

The veteran contends that he has a disability due to 
herbicide exposure.  However, he did not specifically state 
which disability he was claiming.  In an April 2005 remand, 
the Board sought clarification of this matter, which was 
followed up by correspondence later that month.  The veteran 
failed to response.

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  See 38 C.F.R. § 3.158.  
The controlling regulation in these circumstances is 
unambiguous, and mandates that the claims will be dismissed.  
Under these circumstances, the Board has no recourse but to 
conclude that the appellant has abandoned the claims.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.  In light of the 
abandonment of the appeal, there remains no allegation of 
error of fact or law for appellate consideration. Under 38 
U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a skin disorder of the feet, claimed 
as jungle rot, is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for a disability due to herbicide exposure 
is dismissed.



______________________________________________
C. L. KRASINSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


